Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 16, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the trigger blade" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first stop surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first stop surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second stop surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the pressure pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the trigger mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In light of the above, the claims will be examined on the merits as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crandall (US 6,526,683).
Re claims 11-20, Crandall (Fig 6) discloses trigger device for a buttstock loader (intended use), comprising: a trigger rod (56) for triggering a striking device of the buttstock loader with a first end of the trigger rod; and a trigger lever (54); wherein the trigger rod is at least indirectly connected to the trigger lever by a pivot joint (66); wherein the trigger lever has a trigger tongue (54) and an extension (60); wherein the pivot joint is arranged substantially between the trigger tongue and the extension; and wherein the extension comprises a first abutment surface (at 38) for at least indirectly abutting against a second abutment surface (38) of the buttstock loader, so that upon actuation of the trigger tongue with a first force the trigger rod moves with a second force, which second force is greater than the first force, in the direction of the first end of the trigger rod (via leverage).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641